Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Miura et al. (US 20040225048), DeRosa et al. (US 20170028687), Ma et al. (US 20160160024), and Funaya et al. (US 20150239996).  Miura discloses a vibration damping material comprising a first component that is a thermoplastic or thermosetting polymer and a second component that is a phenol-based compound having two ring structures.  However, Miura is silent to the second component having a condensed ring skeleton structure.  DeRosa discloses a damping material that has the claimed tan delta values but is silent to the addition of the second component having the chemical structure as claimed.  Ma discloses polyvinyl acetal resin compositions and layers thereof, wherein layers formed from the composition as claimed have the tan delta value but does not have the claimed second component or the tan delta value being within the claimed range in the temperature range as claimed.  Funaya discloses a polyolefin-based resin having the claimed tan delta values but is silent to the addition of the second component as claimed.  As such, the present claims are found to be novel and unobvious over the prior art of record and are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783